Citation Nr: 0110142	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-16 246	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence.


REPRESENTATION

Veteran represented by:	Shelly Farber, Esquire


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from April 1944 to December 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision, in which 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), denied the veteran entitlement to 
service connection for a lung disorder secondary to tobacco 
use and nicotine dependence.  The Board affirmed the RO's 
decision in November 1999.

The veteran appealed the Board's November 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the veteran's appeal was pending, legislation 
was passed that changed the law pertinent to the veteran's 
claim.  In light of this fact and based on an Appellee's 
Unopposed Motion for Remand and to Stay Proceedings, in 
February 2001, the Court vacated the Board's decision and 
remanded the veteran's claim to the Board for development and 
readjudication under the Veteran's Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 20, 
2000).

The Board notes that, in a written statement received in 
December 1999, the veteran is raising a claim of clear and 
unmistakable error.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran filed his initial claim of entitlement to 
service connection for a lung disorder secondary to tobacco 
use and nicotine dependence in July 1997. 

2.  The RO denied the veteran's claim in December 1997, and 
the veteran did not appeal this decision.  

3.  The veteran filed his second claim of entitlement to 
service connection for a lung disorder secondary to tobacco 
use and nicotine dependence in June 1999.


CONCLUSION OF LAW

Entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence is legally 
precluded.  38 U.S.C.A. §§ 1103, 7105 (West Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, a bill was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Under the VCAA, the VA's enhanced duty to assist includes 
aiding the claimant in obtaining evidence necessary to 
substantiate his claim.  However, the VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 2097-98 (2000).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that appears to be consistent with the notification 
and assistance provisions of the VCAA.  Therefore, the 
Board's decision to proceed in adjudicating the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

With regard to the duty to notify, the RO informed the 
veteran of the evidence needed to substantiate his claim in 
rating decisions dated December 1997 and June 1999 and in a 
statement of the case issued in July 1999.  With regard to 
the duty to assist, the RO obtained all evidence identified 
by the veteran as being pertinent to his claim.  In any 
event, additional assistance could not possibly aid in 
substantiating the veteran's claim, because, as explained 
below, the veteran's entitlement to the benefit sought is 
precluded by law.  

The issue before the Board is whether the veteran is entitled 
to service connection for a lung disorder due to in-service 
tobacco use and nicotine dependence.  The veteran initially 
filed a claim for this benefit in July 1997, which the RO 
denied in December 1997.  The RO notified the veteran of the 
decision and of his appellate rights the same month, but the 
veteran did not appeal the decision.  In June 1999, the 
veteran requested that his prior claim be reopened on the 
basis that a new law had been passed that affected the 
disposition of tobacco claims.  The RO denied this claim in 
June 1999, and the veteran appealed this decision to the 
Board.

In its November 1999 decision, the Board indicated that, 
pursuant to Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993) 
(holding that when a provision of law is changed, thereby 
creating a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law is considered 
separate and distinct from a claim previously and finally 
denied prior to the enactment of the law), the veteran did 
not need to reopen his previously denied claim and his new 
claim could be considered de novo.  The Board then denied the 
veteran's claim pursuant to Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), based on a lack of entitlement under the 
law, and the veteran appealed this decision to the Court. 

For reasons unknown, the appellee, in a January 2001 
Unopposed Motion for Remand and to Stay Proceedings, and the 
Court, in its February 2001 Order, noted that in its November 
1999 decision, the Board reopened the veteran's claim and 
denied it on the basis that it was not well grounded.  
Although the Board is unclear as to the basis of this 
statement, it need not discuss it.  The outcome of this 
appeal would not be different if the Board considered the 
veteran's June 1999 claim as a "claim to reopen" rather 
than a "new claim."  As noted below, in either case, a 
denial is warranted based on a lack of entitlement under the 
law.   

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998."  Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (now codified at 38 
U.S.C.A. § 1103 (West Supp. 2000)).  This law, which applies 
to all claims filed after June 9, 1998, prohibits service 
connection for death or disability resulting from an injury 
or disease attributable to the in-service use of tobacco 
products by a veteran.  In this case, the veteran filed his 
claim in June 1999; therefore, the new law is applicable to 
his claim and precludes the veteran from being granted the 
benefit sought.  

The veteran asserts that he is not precluded from receiving 
the benefit sought because he filed his initial claim prior 
to June 9, 1998, in July 1997.  However, as previously noted, 
when the veteran did not appeal the RO's December 1997 denial 
of that claim, it became final under 38 U.S.C.A. 
§ 7105(c) (West 1991).  The veteran appears to believe that 
if new and material evidence is submitted to reopen that 
initial claim, the date that claim was received controls, 
rather than the date the claim to reopen was received.  The 
veteran is incorrect in his belief.  Whenever compensation is 
awarded based on new and material evidence received after a 
final allowance, the effective date of that award is the date 
of receipt of the new claim, not the date of receipt of the 
initial claim.  See 38 C.F.R. § 3.400 (q)(1)(ii), (r) (2000).  
Benefits may not be paid based on any claim filed prior to 
the claim to reopen.

Service connection for disability resulting from an injury or 
disease attributable to the in-service use of tobacco 
products by a veteran is precluded in cases in which the 
claim for that benefit is filed after June 9, 1998.  Inasmuch 
as the veteran in this case filed his new claim for this 
benefit in June 1999, entitlement to this benefit is 
precluded.  The law in this case is dispositive; therefore, 
the claim must be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a lung disorder secondary to tobacco 
use and nicotine dependence is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

